NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-1285
                                       ___________

                          RAYMOND EDWARD CHESTNUT,
                                         Appellant

                                             v.

                            WARDEN LEWISBURG USP
                       ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                          (D.C. Civil Action No. 13-cv-01512)
                    District Judge: Honorable William J. Nealon, Jr.
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   February 2, 2015

         Before: RENDELL, GREENAWAY, JR., and SCIRICA, Circuit Judges

                            (Opinion filed: February 9, 2015)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Appellant Raymond Edward Chestnut, a federal prisoner, appeals an order of the


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
District Court dismissing as moot his petition for writ of habeas corpus. For the

following reasons, we will affirm.

       In 2007, while Chestnut was incarcerated at the Federal Correctional Institution in

Williamsburg, South Carolina, he was issued an incident report charging him with assault

without injury, refusing to obey an order, and insolence toward staff. A Disciplinary

Hearing Officer (DHO) found Chestnut guilty of each offense and imposed sanctions that

included the disallowance of 40 days of good conduct time.

       In June 2013, Chestnut filed a petition under 28 U.S.C. § 2241 in the United States

District Court for the Middle District of Pennsylvania (where he was then incarcerated),

alleging that his due process rights were violated during the disciplinary proceedings. He

sought only to have his good conduct time restored. In response, the Government argued

that the petition should be dismissed as moot because the “DHO reviewed his decision

and expunged Chestnut’s Incident Report . . . .”1 The District Court agreed, holding that

“Chestnut’s petition for writ of habeas corpus has been rendered moot by virtue of the




1
  As support for this assertion, the Government provided a record of Chestnut’s
disciplinary history. That record indicates that his good conduct time increased by 40
days, from 62 (as of August 21, 2013) to 102 (as of August 28, 2013). According to the
Government, Chestnut’s release date changed by only 35 days based on the formula used
for calculating good conduct time. See O’Donald v. Johns, 402 F.3d 172, 173 (3d Cir.
2005) (stating that “BOP utilizes a formula for calculating GCT which takes into account
the fact that an inmate’s time actually served becomes incrementally shorter each year as
he is awarded GCT”).
                                              2
expungement of the incident report and the restoration of his good conduct time.”

Chestnut appealed.

         We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253. Our review of the

District Court’s mootness determination is plenary. United States v. Gov’t of V.I., 363
F.3d 276, 284 (3d Cir. 2004).

         The federal courts may adjudicate “only actual, ongoing cases or controversies.”

Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009) (quoting Lewis v. Continental

Bank Corp., 494 U.S. 472, 477 (1990)). The “case or controversy requirement subsists

through all stages of federal judicial proceedings, trial and appellate. . . . The parties

must continue to have a personal stake in the outcome of the lawsuit.” Lewis, 494 U.S. at

477-78. “If developments occur during the course of adjudication that eliminate a

plaintiff’s personal stake in the outcome of a suit or prevent a court from being able to

grant the requested relief, the case must be dismissed as moot.” Blanciak v. Allegheny

Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996).

         Chestnut’s personal stake in the outcome disappeared after he filed his § 2241

petition when the DHO expunged the incident report and restored his good conduct time.

The District Court was unable to fashion any form of meaningful relief and thus, whether

or not Chestnut’s due process rights were violated (and we do not suggest that they were),

the case became moot. See Ehrheart v. Verizon Wireless, 609 F.3d 590, 596 (3d Cir.

2010).

                                               3
   For the foregoing reasons, we will affirm the District Court order dismissing

Chestnut’s case as moot.




                                           4